Citation Nr: 1228011	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  06-08 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sensorineural hearing loss in the left ear. 

2.  Entitlement to service connection for sensorineural hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to September 1972, from January 1986 to June 1986, and from February 1991, to March 1991.  The Veteran had additional periods of reserve service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In April 2010, the Veteran testified at a hearing before the undersigned.  In July 2010, the Board remanded the above issues for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the July 2010 remand, the AMC was instructed to obtain and associate with the claims file all records relating to the Veteran's workers' compensation claim for hearing loss.  However, while the appeal was in remand status, the AMC failed to provide the Veteran with proper notice regarding VA's wishing to obtain these records.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  Specifically, while in the July 2010 letter to the Veteran the AMC informed him that they would be developing additional evidence as part of his appeal, the letter never informed him that as part of that process they would be attempting to obtain his workers' compensation records and that he would need to provide a signed authorization for this development to proceed.  Therefore, the Board finds that another remand is required to provide the Veteran with a letter that informs him that he must submit a signed authorization for the state agency which manages workers' compensation claims to VA so that they can request the records related to his workers' compensation claim for hearing loss.  

In this regard, the Veteran should be reminded that, although the VA has a duty to assist in developing the claim at issue, this is not a one way street and that he cannot stand idle when the duty is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  "The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role."  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  The Veteran should also be informed that if he fails to submit a signed authorization his claim for entitlement to service connection for left and right hearing loss will be decided based on the evidence of record and evidence potentially favorable to his claim will not be considered.  

Once the Veteran has been provided with adequate notice, he should be given a reasonable time to respond.  If the Veteran submits a signed authorization, the AMC should obtain the records related to his workers' compensation claim and associate them with the claim file.  38 U.S.C.A. § 5103A(b) (West 2002).

The AMC should obtain an addendum to the August 2010 VA examination.  The Veteran does not need to be re-examined, but the examiner is asked to review the additional evidence and again opine whether the Veteran's left ear hearing loss was at least as likely as not permanently aggravated by his active military service and whether his right ear hearing loss is at least as likely as not causally or etiologically related to any of his periods of active military service.  38 U.S.C.A. § 5103A(b) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, the AMC should also attempt to obtain any contemporaneous private or VA treatment records that have not as yet been associated with the record and associate them with the Veteran's claims folder.  38 U.S.C.A. § 5103A(b).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1. The RO/AMC should contact the Veteran and specifically ask him to provide VA with an authorization to obtain his workers' compensation records.  The letter to the Veteran should include notice of his duty to provide a signed authorization to assist in obtaining these records and the consequences if he fails to return the signed authorization as well as give him reasonable time to respond.  

2. The RO/AMC should contact the Veteran and ask him to provide the names of all VA and private treatment providers whose records are relevant to his claims and which have not yet been associated with his claims folder along with authorizations to obtain his records from the private treatment providers.

3. If the Veteran provides a signed authorization, the RO/AMC should obtain his workers' compensation records and associate them with the Veteran's claims folder.  All actions to obtain the authorization and the records should be documented fully in the claims file.  If the records cannot be obtained, the RO/AMC should notify the Veteran of this fact.

4. The RO/AMC should obtain and associate with the record all other records identified by the Veteran.  All actions to obtain these records should be documented fully in the claims file.  If any of the records cannot be obtained, the RO/AMC should notify the Veteran of this fact. 

5. The RO/AMC should then obtain an addendum from the examiner who performed the August 2010 VA audiological examination if available or from another qualified examiner if he is not available.  The Veteran does not need to be scheduled for a new examination.  The examiner is asked to review the claims file, including the additional evidence, and then again address the following questions:

a.  Do the results of the March 1991 and July 1991 audiological evaluations document aggravation of the Veteran's left ear hearing loss when compared to the October 1989 audiological evaluation? 

b.  Is the Veteran's right ear hearing loss as likely as not causally or etiologically related to any of the Veteran's periods of military service or has continued since any of his periods of military service? 

A complete rationale with citation to relevant evidence found in the claims file must be provided for each opinion offered.  

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptoms of any hearing loss (i.e., difficulty hearing people talk) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis; the fact that his left ear hearing loss pre-existed his third period of active duty service; and the fact that the claimant worked as a small engine mechanic from 1972 to 1991. 

In providing answers to the above questions, the examiner must provide medical reason for its conclusions and mere citation to negative evidence is not a sufficient basis for the medical opinion.  

If the examiner cannot provide an answer to any of the above questions, the examiner is advised that he should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing the requested opinions, the examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition, as opposed to a temporary flare-up of symptoms. 

The examiner is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

6. Following the completion of the above development and after undertaking any additional evidentiary and/or procedural development which it deems to be necessary, the RO/AMC should readjudicate the Veteran's claims.  If any of the benefits sought on appeal remains denied, the RO/AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folders should be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

